Title: To James Madison from James Monroe, 14 August 1816
From: Monroe, James
To: Madison, James


        
          Dear Sir
          Washington Augt. 14. 1816
        
        The Spanish officer to whom the enclosed papers relate, having obtaind an interview, presented them, and pressed most earnestly for such aid, or countenance, as would enable him to obtain it of individuals, as their present exigencies requird. He wanted particularly four or five vessels to take supplies from St Domingo, to some part of the coast, where he might co operate with Bolivar, and open a communication between their congress & the ocean. He said that Nation was their friend & gave them great aid; that individual British subjects had embarked in their cause, and furnished supplies to great amount, with the connivance of their govt.: that the present, was the pinching time; that with aid, inconsiderable in itself, they might accomplish every thing; without it, every thing might be lost. I explaind to him fully the situation of the UStates, and the impossibility of affording the aid which he requird, or taking any part inconsistent with neutrality, in the contest, between Spn. & the Colonies, at this time; that we had a negotiation depending with Spain, the result of which would probably mark an epoch in our relations with her: that we wish’d them well as neighbours, and had sounded other powers respecting the contest, some of whom were well disposed to them. He left me, lamenting, the result of his mission, but expressing a hope that the letter to the govt. might be answerd, which I did not encourage.
        The despatches from Mr Harris, which you will likewise receive by this mail, are interesting. He seems to favor the idea of a letter from you to

the Emperor, or from me, to the Secry of State. To give time for consideration, it was intimated to the navy dept., that it was wishd, that the vessel in which Mr Coles sails, might be detaind till further orders, to which effect, Mr Homans wrote to the Captn. by the last mail. I hope that the affair will terminate in the recall, if not in the disgrace, of the whole Russian Corps in this country, & that its effect may not be unfelt by the member, now absent, who annoyd us so much in the late war. I wished very much that you might see my letter to Mr Harris, by Mr Coles, but the delay prevented it. It is written with caution, conceding nothing, but very conciliatory. I hope that the affair will be terminated before the arrival of Mr Coles. It is probable the vessel will have sail’d, before Mr Homans’s letter reaches Boston. I shall address a short one to Mr Harris acknowledging, these, just recd, & suggest, again, the propriety of mingling in his communications, a spirit of great conciliation.
        Mr Poinsett informs me, that the Russian govt., while he was at Petersbg, was willing to adopt the latitude of 55.° north, as the boundary between us on the Pacific. I will hint this also to Mr Harris for the advantage of Mr Pinkney.
        The new offer of Mr Bagot, will produce the delay, necessary, to obtain the information, to enable us to decide, which of the two, is the best. All that he can agree to, respecting the naval force, on the lakes, is to prevent the further augmentation of it, referring the Specific proposition as to fixing a maximum, to his govt., in which I have concurr’d, reserving a right to keep our force⟨s⟩ on a levell with theirs, in the interim. I have apprized Mr Adams, of the substan⟨ce,⟩ of what has passd here, on these subjects, and suggested, the probability, of the definitive arrangment, being left to him, in connect⟨io⟩n with other important interests.
        The letter of the Dey of Algiers, is I presume correctly translated at last. I send you the exampl⟨e.⟩ War seems to have been decided on by him. With affecte. respect
        
          Jas Monroe
        
      